STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of May 10, 2021.
Response to Arguments
Applicant’s argument regarding the 112 (b) rejection of claims 1 and 17 have been considered and are persuasive. In particular, the term “operating parameter” in the claims is interpreted by the Examiner according to the Specification, “high power operating conditions”  as described in para. [0027] and/or “heat transfer rate” paras. [0030] & [0105], while the device is operating as an amplifier.
Allowable Subject Matter
Claims  1-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a planar amplifier structure or its method of making, comprising a core region including a gain region and a fast axis and a slow axis, one or more cladding regions disposed adjacent to the core regions, wherein the planar amplifier structure has a cold refractive index profile that is convex in the fast axis within the core region for reducing mode compression and increasing overlap of a fundamental mode of the structure with the gain region at an operating parameter, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on Feb. 12, 2021 has been considered by the Examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645